DETAILED ACTION
Response to Arguments
Applicants have incorporated the limitations of dependent Claim 9 which was previously indicated as allowable subject matter (see paragraph #9 of the Final Rejection having notification date of April 26, 2022) into each of independent Claims 1, 12, and 19.  As such, the former 35 U.S.C. 103 rejections applied to Claim 1 based on SHAFFER ‘514 (US2017/0268514) and SATO (JP2002-22779A) and the former 35 U.S.C. 103 rejections applied to Claims 1, 12, and 19 based on SHAFFER ‘042 (US2016/0327042) and SHAFFER ‘741 (US2017/0051741) and GRABILL (US4368802) have each been withdrawn.  

Rejoinder of Previously Withdrawn Claim
Claims 1-8 and 10-21 are allowable.  Dependent Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on June 4, 2021, is hereby withdrawn and Claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Applicants have confirmed that it is acceptable to them for the rejoinder of dependent Claim 14 back into the claim suite and this confirmation is documented on an Interview Summary associated with this Office Action. 
	The application is now in condition for allowance.

Allowable Subject Matter
Claims 1-8 and 10-21 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday August 8, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746